Exhibit 10.1

 

 

 

SALLY HOLDINGS LLC

SALLY CAPITAL INC.

 

$200,000,000

 

5.50% Senior Notes due 2023

 

UNDERWRITING AGREEMENT

 

Dated October 24, 2013

 

 

 

--------------------------------------------------------------------------------


 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, New York 10036

 

As Representative of the several underwriters named in Schedule I hereto

 

Ladies and Gentlemen:

 

Sally Holdings LLC, a Delaware limited liability company (the “Company”), and
Sally Capital Inc., a Delaware corporation (the “Co-Issuer” and, together with
the Company, the “Issuers”), propose, subject to the terms and conditions stated
herein, to issue and sell to the underwriters named in Schedule I hereto (the
“Underwriters”), acting severally and not jointly, the respective amounts set
forth in such Schedule I of $200,000,000 aggregate principal amount of the
Issuers’ 5.50% Senior Notes due 2023 (the “Notes”).  Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“Merrill Lynch”) has agreed to act as the
representative of the several Underwriters (the “Representative”) in connection
with the offering and sale of the Notes.

 

The Securities (as defined below) will be issued pursuant to an indenture, dated
as of May 18, 2012 (the “Base Indenture”), among the Issuers, the Guarantors (as
defined below) and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), as supplemented by a supplemental indenture, to be dated as of the
Closing Date (as defined in Section 2 hereof) (the “Supplemental Indenture” and
together with the Base Indenture, the “Indenture”).  The Notes will be issued
only in book-entry form in the name of Cede & Co., as nominee of The Depository
Trust Company (the “Depository”), pursuant to a blanket letter of
representations, dated as of November 15, 2006 (as modified, the “DTC
Agreement”), between the Issuers and the Depository.

 

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally, by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Guarantors and/or the Issuers formed
or acquired after the Closing Date that executes an additional guarantee in
accordance with the terms of the Indenture, and their respective successors and
assigns (collectively, the “Guarantors”), pursuant to their guarantees (the
“Guarantees”).  The Notes and the Guarantees attached thereto are herein
collectively referred to as the “Securities.”

 

This Agreement, the DTC Agreement, the Securities and the Indenture are referred
to herein as the “Transaction Documents.”

 

1.                                      Each of the Issuers and the Guarantors,
jointly and severally, represents and warrants to, and agrees with, each of the
Underwriters that:

 

(a)                                 An automatic shelf registration statement on
Form S-3 (File No. 333-181351) covering the public offering and sale by the
Issuers from time to time of debt securities, including the Securities, has been
filed with the Securities and Exchange Commission (the “Commission”), which
automatic shelf registration statement became effective pursuant to
Rule 462(e) under the Securities Act of 1933, as amended (the “Act”); and no
stop order suspending

 

1

--------------------------------------------------------------------------------


 

the effectiveness of the Registration Statement or any post-effective amendment
thereto, or preventing or suspending the use of any Preliminary Prospectus or
the Prospectus, has been issued pursuant to Rule 401(g)(2) or otherwise and no
proceeding for that purpose has been initiated or, to the knowledge of the
Issuers and the Guarantors, threatened by the Commission pursuant to Section 8A
of the Act or otherwise (any preliminary prospectus included in the Registration
Statement or filed with the Commission pursuant to Rule 424(b) of the rules and
regulations of the Commission under the Act (“Rule 424(b)”), including the
documents incorporated or deemed to be incorporated by reference therein
pursuant to Item 12 of Form S-3 under the Act, are collectively referred to
herein as a “Preliminary Prospectus”); the various parts of the Registration
Statement, including (i) any post-effective amendment thereto, each in the form
heretofore delivered to the Underwriters, (ii) the exhibits and any schedules
thereto at such time, (iii) the documents incorporated or deemed to be
incorporated by reference therein at such time pursuant to Item 12 of Form S-3
under the Act and (iv) the documents otherwise deemed to be a part thereof as of
such time pursuant to Rule 430B under the Act (“Rule 430B”), are hereinafter
collectively called the “Registration Statement” (provided, however, that the
“Registration Statement” without reference to a time means such registration
statement as amended by any post-effective amendments thereto as of the time of
the first contract of sale for the Securities, which time shall be considered
the “new effective date” of such registration statement with respect to the
Securities within the meaning of paragraph (f)(2) of Rule 430B, including the
exhibits and schedules thereto as of such time, the documents incorporated or
deemed incorporated by reference therein at such time pursuant to Item 12 of
Form S-3 under the Act and the documents otherwise deemed to be a part thereof
as of such time pursuant to the Rule 430B); the Preliminary Prospectus dated
October 24, 2013, relating to the Securities (including any documents
incorporated by reference therein) in the form first filed pursuant to the
provisions of Rule 424(b) is hereinafter called the “Pricing Prospectus”; the
final prospectus relating to the Securities (to be prepared and filed by the
Company in accordance with the provisions of Rule 424(b)) in the form first
furnished or made available to the Underwriters for use in connection with the
offering of the Securities, including the documents incorporated or deemed to be
incorporated by reference therein pursuant to Item 12 of Form S-3 under the Act,
are collectively referred to herein as the “Prospectus”; and any “issuer free
writing prospectus” as defined in Rule 433 under the Act relating to the
Securities is hereinafter called an “Issuer Free Writing Prospectus”);

 

(b)                                 Sally Beauty Holdings, Inc. (the “Parent”)
and the Issuers meet the requirements for use of Form S-3 under the Act.  The
Registration Statement is an “automatic shelf registration statement” (as
defined in Rule 405 under the Act (“Rule 405”)) that has been filed with the
Commission not earlier than three years prior to the date hereof; no notice of
objection of the Commission to the use of such Registration Statement has been
issued by the Commission and no proceeding for that purpose or pursuant to
Section 8A of the Act against the Parent or either of the Issuers or related to
the offering has been initiated or threatened by the Commission; and the
Securities have been and remain eligible for registration by the Issuers on such
automatic shelf registration statement; the Indenture has been duly qualified
under the Trust Indenture Act of 1939, as amended, and the rules and regulations
promulgated thereunder (the “Trust Indenture Act”);

 

(c)                                  No order preventing or suspending the use
of any Preliminary Prospectus or any Issuer Free Writing Prospectus has been
issued by the Commission, and each Preliminary

 

2

--------------------------------------------------------------------------------


 

Prospectus dated on or after October 24, 2013, at the time of filing thereof,
conformed in all material respects to the requirements of the Act and the
rules and regulations of the Commission thereunder, and did not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with information furnished in
writing to the Issuers by any Underwriter through the Representative expressly
for use therein;

 

(d)                                 The documents incorporated or deemed to be
incorporated by reference in the Registration Statement, the Pricing Prospectus
and the Prospectus, when they became effective or at the time they were or
hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements of the Act, the Securities Exchange Act
of 1934, as amended, and the rules and regulations of the Commission thereunder
(the “Exchange Act”) and, when taken together with the Pricing Disclosure
Package (as defined below), did not as of the Applicable Time, and at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading;

 

(e)                                  For the purposes of this Agreement, the
“Applicable Time” is 2:20 p.m. (New York City time) on the date of this
Agreement.  The Pricing Prospectus, as supplemented by the Issuer Free Writing
Prospectuses, including the Final Term Sheet (as defined herein), and other
information listed on Schedule II(a) (collectively, the “Pricing Disclosure
Package”), as of the Applicable Time, did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; no Issuer Free Writing Prospectus listed on Schedule
II(b) hereto conflicts with the information contained in the Registration
Statement, the Pricing Prospectus or the Prospectus; and each Issuer Free
Writing Prospectus, to the extent not superseded or modified by any subsequent
Issuer Free Writing Prospectus, as supplemented by and taken together with the
Pricing Disclosure Package as of the Applicable Time, did not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided, however, that this
representation and warranty shall not apply to statements or omissions made in
an Issuer Free Writing Prospectus in reliance upon and in conformity with
information furnished in writing to the Issuers by any Underwriter through the
Representative expressly for use therein;

 

(f)                                   The Registration Statement conforms, and
the Prospectus and any further amendments or supplements to the Registration
Statement and the Prospectus will conform, in all material respects to the
requirements of the Act and the rules and regulations of the Commission
thereunder and do not and will not, (i) as to each part of the Registration
Statement, as of its effectiveness and at each deemed effective date with
respect to the Underwriters pursuant to Rule 430(B)(f)(2) under the Act, and
(ii) as to the Prospectus and any amendment or supplement thereto, as of its
date and at the Closing Date, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading (in the case of the Prospectus, in light
of the circumstances under which they were made); provided, however, that this
representation and warranty shall not apply to any

 

3

--------------------------------------------------------------------------------


 

statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Issuers by any Underwriter through the
Representative expressly for use therein;

 

(g)                                  (A) At the original effectiveness of the
Registration Statement, (B) at the time of the most recent amendment thereto for
the purposes of complying with Section 10(a)(3) of the Act (whether such
amendment was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Act or form of prospectus), (C) at the time the
Issuers or any person acting on their behalf (within the meaning, for this
clause only, of Rule 163(c) under the Act) made any offer relating to the
Securities in reliance on the exemption of Rule 163 under the Act, and (D) as of
the Applicable Time, the Parent and the Issuers were and are “well-known
seasoned issuers” (as defined in Rule 405);

 

(h)                                 The Parent, the Issuers and their
consolidated subsidiaries, taken together as a whole, have not sustained since
the date of the latest audited financial statements included in the Pricing
Prospectus any material loss or material interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth in the Pricing Prospectus; and, since the respective
dates as of which information is given in the Registration Statement and the
Pricing Prospectus, there has not been any material change in the capital stock
or long-term debt of the Parent and its consolidated subsidiaries, taken
together as a whole, or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the general
affairs, management, financial position, stockholders’ equity or results of
operations of the Parent, the Issuers and their subsidiaries, taken as a whole,
otherwise than as set forth or contemplated in the Pricing Prospectus;

 

(i)                                     The Parent, the Issuers and their
subsidiaries collectively have good title in fee simple to, or have valid rights
to lease or otherwise use, all items of real property, and title to, or valid
rights to lease or otherwise use, all personal property, which are material to
the business of the Parent, the Issuers and their subsidiaries, taken as a whole
(collectively, the “Business”), free and clear of all liens, encumbrances,
claims and title defects (collectively, “Liens”) that would reasonably be
expected to have a material adverse effect on the financial position,
stockholders’ equity or results of operations of the Parent, the Issuers and
their subsidiaries, taken as a whole (a “Material Adverse Effect”), other than
Liens securing or otherwise permitted by indebtedness described in the Pricing
Prospectus, and except as do not materially interfere with the use of such
properties;

 

(j)                                    Each of the Parent, the Issuers and the
Guarantors has been duly incorporated or formed, as applicable, and is validly
existing as a corporation, limited partnership or limited liability company, as
applicable, in good standing under the laws of the jurisdiction of its
incorporation or organization, and has corporate, partnership or limited
liability company, as applicable, power and authority to own its properties and
conduct its business as described in the Pricing Prospectus and to enter into
and perform its obligations under each of the Transaction Documents to which it
is a party.  Each of the Parent, the Issuers and the Guarantors has been duly
qualified as a foreign corporation, limited partnership or limited liability
company, as applicable, for the transaction of business and is in good standing
or equivalent status (if applicable) under the laws of each other jurisdiction
in which it owns or leases properties or conducts any business so as to require
such qualification, except where the failure to be so

 

4

--------------------------------------------------------------------------------


 

organized or to be so qualified or have such corporate or other power or
authority would not reasonably be expected to have a Material Adverse Effect;
each of the Company’s subsidiaries is listed on Schedule III hereto;

 

(k)                                 All of the issued shares of capital stock of
the Parent have been duly and validly authorized and issued and are fully paid
and non-assessable; none of the outstanding shares of capital stock of the
Parent were issued in violation of the preemptive or other similar rights of any
securityholder of the Parent; all of the issued shares of capital stock or other
equity interests of each of the Company and the Co-Issuer have been duly and
validly authorized and issued and are fully paid and non-assessable and are
owned directly or indirectly by the Parent; none of the outstanding shares of
capital stock or other equity interests of the Company and the Co-Issuer were
issued in violation of the preemptive or other similar rights of any
securityholder of the Company and the Co-Issuer; all of the issued shares of
capital stock of each of the Guarantors that is a corporation have been duly and
validly authorized and issued, are fully paid and non-assessable and, to the
extent that a Guarantor is a partnership or a limited liability company, all of
the issued equity interests of each such Guarantor have been duly and validly
authorized and issued and, in each case, except as otherwise set forth in the
Pricing Prospectus and except for the Parent, are owned directly or indirectly
by the Company (or, in the case of Sally Investment Holdings LLC, is owned by
the Parent), free and clear of all liens, encumbrances, equities or claims,
other than Liens granted under or otherwise permitted by indebtedness described
in the Pricing Prospectus, as the same may be amended, supplemented, waived or
otherwise modified from time to time, or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part);

 

(l)                                     Each of the Parent, the Issuers and the
Guarantors has the requisite power and authority to execute, deliver and perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby and thereby; and this Agreement has been duly authorized,
executed and delivered by the Parent and each of the Issuers and the Guarantors;

 

(m)                             The Notes to be purchased by the Underwriters
from the Issuers will on the Closing Date be in the form contemplated by the
Indenture, have been duly authorized for issuance and sale pursuant to this
Agreement and the Indenture and, at the Closing Date, will have been duly
executed by each of the Issuers and, when authenticated by the Trustee in the
manner provided for in the Indenture (assuming the due authorization, execution
and delivery of the Indenture by the Trustee) and delivered against payment of
the purchase price therefor, will constitute valid and binding obligations of
each of the Issuers, enforceable in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles and will be entitled to
the benefits of the Indenture.  The Guarantees of the Notes on the Closing Date
will be in the form contemplated by the Indenture and have been duly authorized
for issuance pursuant to this Agreement and the Indenture; the Guarantees of the
Notes, at the Closing Date, will have been duly executed by each of the
Guarantors and, when the Notes have been authenticated by the Trustee in the
manner provided for in the Indenture (assuming the due authorization, execution
and delivery of the Indenture by the Trustee) and issued and delivered against
payment of the purchase price therefor, the Guarantees of the Notes will
constitute valid and binding agreements of the Guarantors, enforceable in
accordance with their terms, except as the enforcement thereof may

 

5

--------------------------------------------------------------------------------


 

be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and will be entitled to the benefits of the
Indenture;

 

(n)                                 The Base Indenture has been duly authorized,
executed and delivered by each of the Issuers and the Guarantors and (assuming
the due authorization, execution and delivery by the Trustee) constitutes a
valid and binding agreement of each of the Issuers and the Guarantors,
enforceable against each of the Issuers and the Guarantors in accordance with
its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles;

 

(o)                                 The Supplemental Indenture has been duly
authorized by each of the Issuers and the Guarantors and, at the Closing Date,
will have been duly executed and delivered by each of the Issuers and the
Guarantors and (assuming the due authorization, execution and delivery by the
Trustee) will constitute a valid and binding agreement of each of the Issuers
and the Guarantors, enforceable against each of the Issuers and the Guarantors
in accordance with its terms, except as the enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles;

 

(p)                                 The compliance by the Issuers and the
Guarantors with the Transaction Documents and the consummation of the
transactions therein contemplated will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which any of the Parent, the Issuers or the
Guarantors is a party or by which any of the Parent, the Issuers or the
Guarantors is bound or to which any of the property or assets of the Parent, the
Issuers or the Guarantors is subject, (ii) violate any provision of the
certificate of incorporation or by-laws, or other organizational documents, as
applicable, of the Parent, the Issuers or any of the Guarantors or (iii) violate
any statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over the Parent, either of the Issuers or any of the
Guarantors or any of their properties; except, in the case of clauses (i) and
(iii), as would not reasonably be expected to have a Material Adverse Effect, in
the case of each such clause, after giving effect to any consents, approvals,
authorizations, orders, registrations, qualifications, waivers and amendments as
will have been obtained or made as of the date of this Agreement; no consent,
approval, authorization, order, registration or qualification of or with any
such court or governmental agency or body is required for the execution,
delivery and performance by the Issuers and the Guarantors of their respective
obligations under the Transaction Documents, except (v) the registration under
the Act of the Securities, which has been effected, (w) such consents,
approvals, authorizations, registrations or qualifications as may be required
under foreign, state, securities or Blue Sky laws or the rules and regulations
of the Financial Industry Regulatory Authority (“FINRA”), in connection with the
sale of the Securities, (x) such consents, approvals, authorizations, orders,
registrations, qualifications, waivers, amendments or terminations as will have
been obtained or made as of the Applicable Time, and (y) where the failure to
obtain or make any such consent, approval, authorization, order, registration or
qualification would not reasonably be expected to have a Material Adverse
Effect;

 

6

--------------------------------------------------------------------------------


 

(q)                                 None of the Parent, the Issuers or the
Guarantors is (i) in violation of its certificate of incorporation or by-laws
(or other organizational document, as applicable) or (ii) in default in the
performance or observance of any obligation, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement, lease or other agreement
or instrument to which it is a party or by which it or any of its properties may
be bound, except in the case of clause (ii) for any violation or default that
would not reasonably be expected to, individually or in the aggregate, have a
Material Adverse Effect;

 

(r)                                    Other than as set forth in the Pricing
Prospectus, there are no legal or governmental proceedings pending to which the
Parent, the Issuers or the Guarantors or, to the knowledge of the Parent, either
of the Issuers or any of the Guarantors is a party or of which any property of
the Parent, either of the Issuers or any of the Guarantors or, to the knowledge
of the Parent, either of the Issuers or any of the Guarantors is the subject
which would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and, to the knowledge of the Parent, either of the
Issuers or any of the Guarantors, no such proceedings are threatened by
governmental authorities or by others;

 

(s)                                   The Transaction Documents will conform in
all material respects to the respective statements relating thereto contained in
the Pricing Prospectus;

 

(t)                                    Neither the Parent, the Issuers nor any
Guarantor nor any of their respective subsidiaries nor any agent thereof acting
on their behalf has taken, and none of them will take, any action that might
cause this Agreement or the issuance or sale of the Securities to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System;

 

(u)                                 None of the Parent, the Issuers or any of
the Guarantors is, or after giving effect to the offering and sale of the
Securities will be, an “investment company,” as such term is defined in the
United States Investment Company Act of 1940, as amended (the “Investment
Company Act”);

 

(v)                                 The consolidated historical financial
statements of the Company incorporated by reference into the Pricing Prospectus
present fairly in all material respects the financial position of the Company
and its consolidated subsidiaries, as of the dates indicated, and the results of
its and their operations and the changes in its and their shareholders’ equity
and cash flows for the periods specified (subject to the omission of footnotes
and normal year end audit and other adjustments, as to any unaudited financial
statements of the Company); such consolidated financial statements have been
prepared in accordance with generally accepted accounting principles in the
United States (“GAAP”) applied on a consistent basis, subject to the limitations
set out in the notes to the respective financial statements of the Company
incorporated by reference in the Pricing Prospectus and the Prospectus; the
consolidated historical financial statements of the Parent incorporated by
reference into the Pricing Prospectus present fairly in all material respects
the financial position of the Parent and its consolidated subsidiaries, as of
the dates indicated, and the results of its and their operations and the changes
in its and their shareholders’ equity and cash flows for the periods specified
(subject to the omission of footnotes and normal year end audit and other
adjustments, as to any unaudited financial statements of the Parent); such
consolidated financial statements have been prepared in

 

7

--------------------------------------------------------------------------------


 

accordance with GAAP applied on a consistent basis, subject to the limitations
set out in the notes to the financial statements of the Parent; the financial
data set forth in the Pricing Prospectus under the caption “Prospectus
Supplement Summary—Summary Consolidated Financial Data” present fairly in all
material respects the information set forth therein; the interactive data in
eXtensible Business Reporting Language incorporated by reference in the Pricing
Prospectus and the Prospectus fairly presents the information called for in all
material respects and has been prepared in all material respects in accordance
with the Commission’s rules and guidelines applicable thereto;

 

(w)                               Each of the Parent, the Issuers and the
Guarantors is, and immediately after the Closing Date will be, Solvent; as used
herein, the term “Solvent” means, with respect to any person on a particular
date, that on such date (i) the fair market value of the assets of such person
is greater than the total amount of liabilities (including contingent
liabilities) of such person, (ii) the present fair salable value of the assets
of such person is greater than the amount that will be required to pay the
probable liabilities of such person on its debts as they become absolute and
matured, (iii) such person is able to realize upon its assets and pay its debts
and other liabilities, including contingent obligations, as they mature and
(iv) such person does not have unreasonably small capital;

 

(x)                                 At the time of filing the Registration
Statement and any post-effective amendment thereto, at the earliest time
thereafter that the Parent, the Issuers or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2) under the Act) of the
Securities and at the date hereof, each of the Parent and the Issuers was not
and is not an “ineligible issuer,” as defined under Rule 405 under the Act;

 

(y)                                 KPMG LLP, who has audited certain
consolidated financial statements of the Company and its consolidated
subsidiaries incorporated by reference into the Pricing Prospectus, has advised
the Company that they are independent public accountants with respect to the
Company as required by the Act and the rules and regulations of the Commission
thereunder, the Exchange Act and the Public Accounting Oversight Board; KPMG
LLP, who has audited certain consolidated financial statements of the Parent and
its consolidated subsidiaries incorporated by reference into the Pricing
Prospectus, has advised the Parent that they are independent public accountants
with respect to the Parent as required by the Act and the rules and regulations
of the Commission thereunder, the Exchange Act and the Public Accounting
Oversight Board;

 

(z)                                  The Parent maintains a system of internal
accounting controls sufficient to provide reasonable assurance that transactions
are executed in accordance with management’s general or specific authorizations;
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; access to assets is permitted only in accordance
with management’s general or specific authorization; and the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences;

 

(aa)                          Since the date of the latest audited financial
statements incorporated by reference into the Pricing Prospectus, to the
knowledge of the Issuers and the Guarantors, there has been no change in the
Parent’s internal control over financial reporting that has materially

 

8

--------------------------------------------------------------------------------


 

adversely affected, or would reasonably be expected to materially adversely
affect, the Parent’s internal control over financial reporting;

 

(bb)                          The Parent maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act)
that comply with the requirements of the Exchange Act; such disclosure controls
and procedures have been designed to ensure that material information relating
to the Parent and its subsidiaries is made known to the Parent’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective;

 

(cc)                            The Parent and its subsidiaries collectively
possess all licenses, permits, certificates, consents, orders, approvals and
other authorizations from, and have made all declarations and filings with, all
federal, state and other governmental authorities, presently required or
necessary to own or lease, as the case may be, and to operate their properties
and to carry on the business as set forth in the Pricing Prospectus (“Permits”),
except where the failure to possess, make or obtain such Permits (by possession,
declaration or filing) would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect;

 

(dd)                          There is no strike or labor dispute, slowdown or
work stoppage with the employees of the Parent or any of its subsidiaries that
is pending or, to the knowledge of the Issuers and the Guarantors, threatened,
except as would not reasonably be expected to have a Material Adverse Effect;

 

(ee)                            Except as disclosed in the Pricing Prospectus,
there is no claim pending or, to the knowledge of the Issuers and the
Guarantors, threatened under any Environmental Law (as defined below) against
the Parent, the Issuers or their subsidiaries that would reasonably be expected
to have a Material Adverse Effect.  The term “Environmental Law” means any
federal, local or foreign law, regulation, ordinance, order, judgment decree,
permit or rule (including rule of common law) now in effect governing pollution,
or actual or alleged exposure to, hazardous or toxic materials, substances or
wastes, including but not limited to, asbestos or asbestos-containing materials;

 

(ff)                              The Parent, the Company and their respective
subsidiaries collectively carry insurance (including self-insurance, if any) in
such amounts and covering such risks as in the Parent’s and the Company’s
reasonable determination is adequate for the conduct of the business and the
value of its properties, except where the failure to carry such insurance would
not reasonably be expected to have a Material Adverse Effect;

 

(gg)                            The Parent, the Issuers and their respective
subsidiaries collectively own, or have the legal right to use, all United States
patents, patent applications, trademarks, trademark applications, trade names,
copyrights, technology, know-how and processes necessary for them to conduct the
business as currently conducted (the “Intellectual Property”), except for those
the failure to own or have such legal right to use would not be reasonably
expected to have a Material Adverse Effect.  Except as disclosed in the Pricing
Prospectus, no claim has been asserted and is pending by any person challenging
or questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor do the Issuers know of any
such claim, and, to the knowledge of the Issuers and the Guarantors, the use of
such

 

9

--------------------------------------------------------------------------------


 

Intellectual Property by the Parent, the Company and their respective
subsidiaries does not infringe on the rights of any person, except for such
claims and infringements which in the aggregate, would not be reasonably
expected to have a Material Adverse Effect;

 

(hh)                          Each of the Parent, the Issuers and the Guarantors
has filed or caused to be filed all United States federal income tax returns and
all other material tax returns which are required to be filed and has paid
(a) all taxes shown to be due and payable on such returns and (b) all taxes
shown to be due and payable on any assessments of which it has received notice
made against it or any of its property and all other taxes, fees or other
charges imposed on it or any of its property by any governmental authority
(other than any (i) taxes, fees or other charges with respect to which the
failure to pay, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or (ii) taxes, fees or other charges the amount or
validity of which are currently being contested in good faith by appropriate
proceedings diligently conducted and with respect to which reserves in
conformity with GAAP have been provided on the books of the Parent, the Issuers
or the Guarantors, as applicable).  No tax lien has been filed, and no claim is
being asserted, with respect to any such tax, fee or other charge, against any
of the Parent, the Issuers or the Guarantors, or to the knowledge of the Issuers
and the Guarantors, any of their subsidiaries, except for liens or charges that
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect;

 

(ii)                                  Neither the Parent, the Issuers nor, to
the knowledge of the Issuers and the Guarantors, any of the Issuers’
subsidiaries or any director, officer or employee acting on behalf of the
Parent, the Issuers or any of their respective subsidiaries has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity, (ii) made any direct or
indirect unlawful payment to any government official or employee from corporate
funds, (iii) violated or is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977, as amended, or the Bribery Act 2010 of the United
Kingdom or (iv) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment;

 

(jj)                                The operations of the Parent, the Issuers
and, to the knowledge of the Issuers and the Guarantors, the operations of the
Issuers’ subsidiaries are and have been conducted at all times in all material
respects in compliance with applicable financial record-keeping and reporting
requirements of the anti-money laundering laws and regulations of the United
States and any related or similar statutes (including, without limitation, the
U.S. PATRIOT Act of 2001), rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”), and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Parent,
the Company or any of their subsidiaries with respect to the Money Laundering
Laws is, to the knowledge of the Issuers and the Guarantors, pending or
threatened;

 

(kk)                          Neither the Parent, the Issuers nor, to the
knowledge of the Issuers and the Guarantors, the Issuers’ subsidiaries, or any
of their respective directors, officers or employees , is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury (“OFAC”); the Issuers will not directly or
indirectly use the proceeds of the sale of the Securities in violation of any
U.S. sanctions administered by OFAC; and

 

10

--------------------------------------------------------------------------------


 

(ll)                                  There are no states in the United States
in which the Company generated in excess of 7.5% of its consolidated net sales
for the year ended September 30, 2012 or the nine months ended June 30, 2013
other than California and Texas.   In addition, the Guarantors organized in
Wisconsin, New Hampshire, Florida and Arkansas collectively contributed no more
than 5% of the Company’s consolidated sales and EBITDA during the nine months
ended June 30, 2013.

 

2.

 

(a)                                 Each of the Issuers and the Guarantors
agrees to issue and sell to the Underwriters, severally and not jointly, all of
the Securities, and subject to the conditions set forth herein, the Underwriters
agree, severally and not jointly, to purchase from the Issuers and the
Guarantors, the aggregate principal amount of Securities set forth opposite
their names on Schedule I hereto, at a purchase price of 98.5% of the principal
amount thereof payable on the Closing Date, in each case, on the basis of the
representations, warranties and agreements herein contained, and upon the terms
herein set forth.

 

(b)                                 Delivery of certificates for the Securities
in definitive form to be purchased by the Underwriters and payment therefor
shall be made at the offices of Fried, Frank, Harris, Shriver & Jacobson LLP,
One New York Plaza, New York, New York 10004 (or such other place as may be
agreed to by the Company and the Representative) at 10:00 a.m., New York City
time, on October 29, 2013, or such other time and date as the Representative
shall designate by notice to the Company (the time and date of such closing is
called the “Closing Date”).  The Issuers hereby acknowledge that circumstances
under which the Representative may provide notice to postpone the Closing Date
as originally scheduled include, but are in no way limited to, any determination
by the Issuers or the Representative to recirculate to investors copies of an
amended or supplemented Prospectus or a delay as contemplated by the provisions
of Section 9 hereof.

 

(c)                                  The Issuers shall deliver, or cause to be
delivered, to the Representative for the account of the several Underwriters
certificates for the Notes at the Closing Date against the irrevocable release
of a wire transfer of immediately available funds for the amount of the purchase
price therefor.  The certificates for the Notes shall be in such denominations
and registered in the name of Cede & Co., as nominee of the Depository, pursuant
to the DTC Agreement, and shall be made available for inspection on the business
day preceding the Closing Date at a location in New York City, as the
Representative may designate.  Time shall be of the essence, and delivery at the
time and place specified in this Agreement is a further condition to the
obligations of the Underwriters.

 

(d)                                 The Issuers hereby confirm their engagement
of Goldman, Sachs & Co. (“Goldman Sachs”) as, and Goldman Sachs hereby confirms
its agreement with the Issuers to render services as, a “qualified independent
underwriter” within the meaning of Rule 5121 of FINRA with respect to the
offering and sale of the Securities.  Goldman Sachs, in its capacity as
qualified independent underwriter and not otherwise, is referred to herein as
the “QIU”.

 

3.                                      Each of the Issuers and the Guarantors,
jointly and severally, further covenants and agrees with each Underwriter as
follows:

 

11

--------------------------------------------------------------------------------


 

(a)                                 The Issuers will prepare the Prospectus in a
form approved by the Representative acting reasonably and file such Prospectus
pursuant to Rule 424(b) not later than the Commission’s close of business on the
second business day following the execution and delivery of this Agreement, or,
if applicable, such earlier time as may be required by Rule 430B; make no
further amendment or any supplement to the Registration Statement, the Pricing
Disclosure Package or the Prospectus prior to the Closing Date which shall be
disapproved by the Representative acting reasonably promptly after reasonable
notice thereof; advise the Representative, promptly after it receives notice
thereof, of the time when any amendment to the Registration Statement has been
filed or any amendment or supplement to the Pricing Disclosure Package or the
Prospectus has been filed and furnish the Representative with copies thereof;
file promptly all material required to be filed by the Issuers with the
Commission pursuant to Rule 433(d) under the Act; file promptly all reports and
any definitive proxy, or information statements required to be filed by the
Parent and the Issuers with the Commission pursuant to Section 13(a), 13(c), 14
or 15(d) of the Exchange Act subsequent to the date of the Prospectus and for so
long as the delivery of a prospectus is required in connection with the offering
or sale of the Securities; advise the Representative, promptly after it receives
notice thereof, of the issuance by the Commission of any order suspending the
effectiveness of the Registration Statement or preventing or suspending the use
of any Preliminary Prospectus or the Prospectus or the initiation or threatening
of any proceeding for that purpose or pursuant to Section 8A of the Act, or of
the receipt of any notice of objection of the Commission to the use of the
Registration Statement or any post-effective supplement thereto pursuant to
Rule 401(g)(2) under the Act, or of any request by the Commission for the
amending or supplementing of the Registration Statement or the Prospectus or for
additional information; in the event of the issuance of any stop order or of any
order preventing or suspending the use of any Preliminary Prospectus or other
prospectus or suspending any such qualification, promptly use its best efforts
to obtain the withdrawal of such order; and pay the required Commission filing
fees relating to the Securities within the time required by
Rule 456(b)(1)(i) under the Act without regard to the proviso therein and
otherwise in accordance with Rules 456(b) and 457(r) under the Act (including,
if applicable, by updating the “Calculation of Registration Fee” table in
accordance with Rule 456(b)(1)(ii) under the Act either in a post-effective
amendment to the Registration Statement or on the cover page of a prospectus
filed pursuant to Rule 424(b));

 

(b)                                 The Issuers will prepare a final term sheet
in a form approved by the Representative and file such term sheet pursuant to
Rule 433(d) under the Act within the time required by such rule (such term
sheet, the “Final Term Sheet”);

 

(c)                                  Each of the Issuers and the Guarantors
shall promptly from time to time take such action as the Representative may
reasonably request to qualify the Securities for offering and sale under the
securities laws of such jurisdictions as the Representative may reasonably
request and to comply with such laws so as to permit the continuance of sales
and dealings therein in such jurisdictions for as long as may be necessary to
complete the distribution of the Securities; provided, however, that in
connection therewith the Issuers and the Guarantors shall not be required for
any such purpose to (1) qualify as a foreign corporation, limited partnership or
limited liability company, as applicable, in any jurisdiction wherein it would
not otherwise be required to qualify but for the requirements of this
Section 3(c), (2) consent, or take any action that would subject them, to
general service of process in any such jurisdiction or

 

12

--------------------------------------------------------------------------------


 

(3) make any changes to its certificate of incorporation, by-laws or other
organizational document, or any agreement between it and any of its
equityholders;

 

(d)                                 If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Pricing Disclosure Package as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Issuers
and the Guarantors will immediately notify the Underwriters thereof and
forthwith prepare and furnish to the Underwriters such amendments or supplements
to the Pricing Disclosure Package as may be necessary so that the statements in
any of the Pricing Disclosure Package as so amended or supplemented will not, in
the light of the circumstances under which they were made, be misleading or so
that any of the Pricing Disclosure Package will comply with all applicable law.

 

(e)                                  As soon as practicable, but in no event
later than 12:00 p.m., New York City time, on the second New York Business Day
next succeeding the Applicable Time and from time to time, the Issuers shall
furnish the Underwriters with written and electronic copies of the Prospectus in
New York City in such quantities as the Representative may reasonably request,
and, if the delivery of a prospectus (or in lieu thereof, the notice referred to
in Rule 173(a) under the Act) is required at any time prior to the expiration of
nine months after the time of issue of the Prospectus in connection with the
offering or sale of the Securities and if at such time any event shall have
occurred as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made when such Prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Act) is delivered, not
misleading, or, if for any other reason it shall be necessary during such same
period to amend or supplement the Prospectus in order to comply with applicable
law, the Issuers shall notify the Representative and upon the Representative’s
request prepare and furnish without charge to each Underwriter and to any dealer
in securities as many written and electronic copies as any Underwriter may from
time to time reasonably request of an amended Prospectus or a supplement to the
Prospectus which will correct such statement or omission or effect such
compliance; and in case any Underwriter is required to deliver a prospectus (or
in lieu thereof, the notice referred to in Rule 173(a) under the Act) in
connection with sales of any of the Securities at any time nine months or more
after the time of issue of the Prospectus, upon the Representative’s request but
at the expense of such Underwriter, the Issuers shall prepare and deliver to
such Underwriter as many written and electronic copies as such Underwriter may
request of an amended or supplemented Prospectus complying with
Section 10(a)(3) of the Act;

 

(f)                                   The Issuers shall make generally available
to their securityholders as soon as practicable, but in any event not later than
eighteen months after the effective date of the Registration Statement (as
defined in Rule 158(c) under the Act), an earnings statement of the Parent and
its subsidiaries (which need not be audited) complying with Section 11(a) of the
Act and the rules and regulations of the Commission thereunder (including, at
the option of the Parent, Rule 158 under the Act);

 

13

--------------------------------------------------------------------------------


 

(g)                                  The Issuers shall apply the net proceeds
from the sale of the Securities sold by them in the manner described under the
caption “Use of Proceeds” in the Pricing Disclosure Package;

 

(h)                                 The Issuers will use their best efforts to
permit the Securities to be eligible for clearance and settlement through the
facilities of the Depository;

 

(i)                                     Prior to the completion of the placement
of the Securities by the Underwriters, the Parent shall file, on a timely basis,
with the Commission all reports and documents required to be filed under
Section 13 or 15 of the Exchange Act;

 

(j)                                    During the period of 30 days following
the date hereof, the Parent, the Issuers and their subsidiaries will not,
without the prior written consent of Merrill Lynch (which consent may be
withheld at the sole discretion of Merrill Lynch), directly or indirectly, sell,
offer, contract or grant any option to sell, pledge, transfer or establish an
open “put equivalent position” within the meaning of Rule 16a-1 under the
Exchange Act, or otherwise dispose of or transfer, or announce the offering of,
or file any registration statement under the Act in respect of, any debt
securities of the Parent, either of the Issuers or any of their subsidiaries or
securities exchangeable for or convertible into debt securities of the Parent,
either of the Issuers or any of their subsidiaries (other than as contemplated
by this Agreement); and

 

(k)                                 During the period of two years hereafter, if
the Company is not subject to Section 13 or 15 of the Exchange Act and any
Securities remain outstanding, the Company will furnish to the Representative
and, upon request, to each of the other Underwriters: (i) as soon as practicable
after the end of each fiscal year, copies of the Annual Report of the Company
containing the balance sheet of the Company as of the close of such fiscal year
and statements of income, stockholders’ equity and cash flows for the year then
ended and the opinion thereon of the Company’s independent public or certified
public accountants; (ii) as soon as practicable after the filing thereof, copies
of each proxy statement, Annual Report on Form 10-K, Quarterly Report on
Form 10-Q, Current Report on Form 8-K or other report filed by the Company with
the Commission, FINRA or any securities exchange; and (iii) as soon as
available, copies of any report or communication of the Company mailed generally
to holders of its capital stock or debt securities (including the holders of the
Securities), if, in each case, such documents are not filed with the Commission
within the time periods specified by the Commission’s rules and regulations
under Section 13 or 15 of the Exchange Act.  Notwithstanding the foregoing, the
Company will be deemed to have satisfied the requirements of this
Section 3(k) if any parent company of the Company files and provides reports,
documents and information of the types otherwise so required, in each case
within the applicable time periods, and the Company is not required to file such
reports, documents and information separately under the applicable rules and
regulations of the Commission (after giving effect to any exemptive relief)
because of the filings of such parent.

 

The Representative, on behalf of the several Underwriters, may, in its sole
discretion, waive in writing the performance by any of the Issuers or Guarantors
of any one or more of the foregoing covenants or extend the time for their
performance.

 

14

--------------------------------------------------------------------------------


 

4.

 

(a)                                 Each of the Issuers and the Guarantors
represents and agrees that, without the prior consent of the Representative, it
has not made and will not make any offer relating to the Securities that would
constitute a “free writing prospectus” as defined in Rule 405 under the Act;
each Underwriter represents and agrees that, without the prior consent of the
Issuers and the Representative, it has not made and will not make any offer
relating to the Securities that would constitute a free writing prospectus
required to be filed with the Commission; any such free writing prospectus the
use of which has been consented to by the Issuers and the Representative is
listed on Schedule II(a) hereto;

 

(b)                                 The Issuers have complied and will comply
with the requirements of Rule 433 under the Act applicable to any Issuer Free
Writing Prospectus, including timely filing with the Commission or retention
where required and legending;

 

(c)                                  The Issuers agree that if at any time
following issuance of an Issuer Free Writing Prospectus any event occurred or
occurs as a result of which such Issuer Free Writing Prospectus would conflict
with the information in the Registration Statement, the Pricing Prospectus or
the Prospectus or would include an untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances then prevailing, not misleading, the Issuers will
give notice thereof as soon as reasonably practicable to the Representative and
following such notice, if requested by the Representative, will prepare and
furnish without charge to each Underwriter an Issuer Free Writing Prospectus or
other document which will correct such conflict, statement or omission;
provided, however, that this representation and warranty shall not apply to any
statements or omissions in an Issuer Free Writing Prospectus made in reliance
upon and in conformity with information furnished in writing to the Issuers by
an Underwriter through the Representative expressly for use therein.

 

5.                                      Each of the Issuers and the Guarantors
covenants and agrees with the several Underwriters that the Issuers and the
Guarantors will, jointly and severally, pay or cause to be paid the following:
(i) the fees, disbursements and expenses of the Issuers’ and Guarantors’ counsel
and the Issuers’ and Guarantors’ accountants and all other expenses in
connection with the preparation, printing, reproduction and filing of the
Registration Statement, any Preliminary Prospectus, any Issuer Free Writing
Prospectus and the Prospectus and amendments and supplements thereto and the
mailing and delivering of copies thereof to the Underwriters and dealers;
(ii) the cost of printing this Agreement, the Blue Sky Memorandum, the other
Transaction Documents, closing documents (including any compilations thereof)
and any other documents in connection with the offering, purchase, sale and
delivery of the Securities; (iii) up to $5,000 in connection with the
qualification of the Securities for offering and sale under state securities
laws as provided in Section 3(c) hereof, including the fees and disbursements of
counsel for the Underwriters in connection with such qualification and in
connection with the Blue Sky Memorandum; (iv) all expenses incident to the
issuance and delivery of the Securities (including all printing and engraving
costs); (v) all necessary issue, transfer and other stamp taxes in connection
with the issuance and sale of the Securities to the Underwriters; (vi) the fees
and expenses of the Trustee, including the fees and disbursements of counsel for
the Trustee in connection with the Indenture and the Securities; (vii) any fees
payable in connection with the rating of the Securities with the ratings
agencies; (viii) the filing fees incident to, and the fees and disbursements of
counsel for the Underwriters and the fees and expenses of Goldman Sachs, if

 

15

--------------------------------------------------------------------------------


 

any, acting as the QIU in connection with, any required review by FINRA of the
terms of the sale of the Securities; (ix) all fees and expenses (including
reasonable fees and expenses of counsel) of the Issuers and the Guarantors in
connection with approval of the Securities by the Depository for “book-entry”
transfer; (x) the costs and expenses of the Issuers and the Guarantors relating
to investor presentations on any “road show” undertaken in connection with the
marketing of the Securities, including without limitation expenses associated
with the production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, travel and
lodging expenses of the representatives and officers of the Issuers and the
Guarantors and any such consultants, and the cost of aircraft and other
transportation chartered in connection with the road show; and (xi) all other
costs and expenses incident to the performance of the obligations of the Issuers
and the Guarantors hereunder which are not otherwise specifically provided for
in this Section.

 

Except as provided in this Section and Sections 7 and 8 hereof, the Underwriters
will pay all of their own costs and expenses, including the fees of their
counsel, and any advertising expenses connected with any offers they may make.

 

6.                                      The obligations of the Underwriters to
purchase and pay for the Securities as provided herein on the Closing Date shall
be subject, in their discretion, to the condition that all representations and
warranties and other statements of the Issuers and the Guarantors set forth in
Section 1 hereof are as of the date hereof, and as of the Closing Date, true and
correct as though then made, the condition that the Issuers and the Guarantors
shall have performed all of their respective obligations hereunder theretofore
to be performed, and the following additional conditions:

 

(a)                                 The Prospectus shall have been filed with
the Commission pursuant to Rule 424(b) within the applicable time period
prescribed for such filing by the rules and regulations under the Act and in
accordance with Section 3(a) hereof; all material required to be filed by the
Parent or the Issuers pursuant to Rule 433(d) under the Act shall have been
filed with the Commission within the applicable time period prescribed for such
filing by Rule 433 under the Act; no order suspending the effectiveness of the
Registration Statement or any part thereof shall be in effect, and no proceeding
for such purpose, pursuant to Rule 401(g)(2) or pursuant to Section 8A under the
Act shall be pending before or threatened by the Commission; no stop order
suspending or preventing the use of the Prospectus or any Issuer Free Writing
Prospectus shall have been initiated or threatened by the Commission; all
requests for additional information on the part of the Commission shall have
been complied with to the Representative’s reasonable satisfaction; the
Commission shall not have notified the Issuers of any objection to the use of
the form of the Registration Statement or any post-effective amendment thereto;
and the Issuers shall have paid the required Commission filing fees relating to
the Securities within the time period required by Rule 456(1)(i) under the Act
without regard to the proviso therein and otherwise in accordance with
Rules 456(b) and 457(r) under the Act and, if applicable, shall have updated the
“Calculation of Registration Fee” table in accordance with
Rule 456(b)(1)(ii) under the Act either in a post-effective amendment to the
Registration Statement or on the cover page of a prospectus filed pursuant to
Rule 424(b);

 

(b)                                 Fried, Frank, Harris, Shriver & Jacobson
LLP, counsel for the Underwriters, shall have furnished to the Representative
such written opinion or opinions, dated

 

16

--------------------------------------------------------------------------------


 

as of the Closing Date, in form and substance satisfactory to the
Representative, and such counsel shall have received such papers and information
as they may reasonably request to enable them to pass upon such matters;

 

(c)                                  (i) Alston & Bird LLP, counsel for the
Issuers, shall have furnished to the Representative its written opinion and
negative assurance letter (forms of such opinion and negative assurance letter
are attached as Annexes I(a) and I(b) hereto), and (ii) Matthew Haltom, Esq.,
General Counsel of the Issuers, shall have furnished to the Representative his
written opinion (a form of such opinion is attached as Annex I(c) hereto), each
dated as of the Closing Date;

 

(d)                                 Alston & Bird LLP, counsel for the
Guarantors organized in Delaware, California and Texas, shall have furnished to
the Representative its written opinion, dated as of the Closing Date, the form
of which is attached as Annex I(a) hereto;

 

(e)                                  On the date hereof and on the Closing Date,
KPMG LLP shall have furnished to the Representative a “comfort” letter or
“comfort” letters, dated the respective dates of delivery thereof, in form and
substance reasonably satisfactory to the Representative and in accordance with
professional auditing standards;

 

(f)                                   (i)  The Parent, the Issuers and their
consolidated subsidiaries, taken together as a whole, have not sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Pricing Prospectus any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, otherwise than as set forth or contemplated in the Pricing Prospectus,
and (ii) since the respective dates as of which information is given in the
Pricing Prospectus, there shall not have been any change in the capital stock or
long-term debt of the Parent and its subsidiaries, taken as a whole, or any
change, or any development involving a prospective change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Parent and its subsidiaries, taken as a whole, otherwise
than as set forth or contemplated in the Pricing Prospectus, the effect of
which, in any such case described in clause (i) or (ii), is in the judgment of
the Representative so material and adverse as to make it impracticable or
inadvisable to proceed with the public offering, sale or the delivery of the
Securities on the terms and in the manner contemplated in the Prospectus;

 

(g)                                  On or after the Applicable Time, (i) no
downgrading shall have occurred in the rating accorded any debt of the Parent or
any of its subsidiaries by any “nationally recognized statistical rating
organization”, as that term is defined by the Commission for purposes of
Section 3(a)(62) under the Exchange Act, and (ii) no such organization shall
publicly announce that it has under surveillance or review, with possible
negative implications, its rating of any debt of the Parent or any of its
subsidiaries;

 

(h)                                 From the date hereof and on or prior to the
Closing Date, there shall not have occurred any of the following: (i) a
suspension or material limitation in trading in securities generally on the New
York Stock Exchange (the “Exchange”); (ii) a suspension or material limitation
in trading in the Parent’s securities on the Exchange; (iii) a general
moratorium on

 

17

--------------------------------------------------------------------------------


 

commercial banking activities declared by either Federal or New York State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) the outbreak or
escalation of hostilities involving the  United States or the declaration by the
United States of a national emergency or war; or (v) the occurrence of any other
calamity or crisis or any change in financial, political or economic conditions
in the United States or elsewhere, if the effect of any such event specified in
clause (iv) or (v) in the judgment of the Representative makes it impracticable
or inadvisable to proceed with the public offering, sale or the delivery of the
Securities on the terms and in the manner contemplated in the Prospectus;

 

(i)                                     The Company shall have complied with the
provisions of Section 3(e) hereof with respect to the furnishing of prospectuses
on the second New York Business Day next succeeding the date of this Agreement;

 

(j)                                    The Issuers and the Guarantors shall have
furnished or caused to be furnished to the Representative on the Closing Date
certificates of officers of the Issuers and the Guarantors, satisfactory to the
Representative as to the accuracy of the representations and warranties of the
Issuers and the Guarantors, herein at and as of the Closing Date, as to the
performance by the Issuers and the Guarantors of all of their obligations
hereunder to be performed at or prior to such Closing Date and as to such other
matters as the Representative may reasonably request;

 

(k)                                 The Issuers and the Guarantors shall have
executed and delivered the Supplemental Indenture, in form and substance
reasonably satisfactory to the Representative, and the Underwriters shall have
received executed copies thereof; and

 

(l)                                     On or before the Closing Date, the
Underwriters and counsel for the Underwriters shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Issuers at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Sections 5, 7 and 8 hereof shall at all times be effective
and shall survive such termination.

 

7.                                      If this Agreement shall be terminated
pursuant to Section 9 hereof, none of the Issuers shall then be under any
liability to any Underwriter except as provided in Sections 5 and 8 hereof, but,
if for any other reason any Securities are not delivered by or on behalf of the
Issuers and the Guarantors as provided herein, the Issuers and the Guarantors
will, jointly and severally, reimburse the Underwriters through the
Representative for all out-of-pocket expenses approved in writing by the
Representative, including fees and disbursements of counsel, reasonably incurred
by the Underwriters in making preparations for the purchase, sale and

 

18

--------------------------------------------------------------------------------


 

delivery of the Securities not so delivered, but none of the Issuers and the
Guarantors shall then be under any further liability to any Underwriter except
as provided in Sections 5 and 8 hereof.

 

8.

 

(a)                                 Each of the Issuers and Guarantors will,
jointly and severally, indemnify and hold harmless each Underwriter and each
person, if any, who controls each Underwriter within the meaning of Section 15
of the Act or Section 20 of the Exchange Act and their respective officers,
directors, employees, affiliates and selling agents against any losses, claims,
damages or liabilities, joint or several, to which such Underwriter or any such
affiliate, director, officer, employee, selling agent or controlling person may
become subject, under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (including any information deemed to be
a part thereof pursuant to Rule 430B), any Preliminary Prospectus, the Pricing
Prospectus, the Prospectus, or any amendment or supplement thereto, any Issuer
Free Writing Prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the Act, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of the Preliminary Prospectus, the Pricing Prospectus, or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, in the light of the circumstances under which they were made), and
will reimburse each Underwriter and each such affiliate, director, officer,
employee, selling agent or controlling person for any legal or other expenses
reasonably incurred by such Underwriter or such affiliate, director, officer,
employee, selling agent or controlling person in connection with investigating
or defending any such action or claim as such expenses are incurred; provided,
however, that the Issuers and Guarantors shall not be liable to any Underwriter
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission related to such Underwriter and made in the
Registration Statement (including any information deemed to be a part thereof
pursuant to Rule 430B), any Preliminary Prospectus, the Pricing Prospectus or
the Prospectus or any amendment or supplement thereto, or any Issuer Free
Writing Prospectus, in reliance upon and in conformity with written information
furnished to the Issuers and the Guarantors by any Underwriter through the
Representative expressly for use therein.  For purposes of this Agreement, the
only information furnished in writing to the Issuers and the Guarantors by any
Underwriter shall be the information set forth in the table in the first
paragraph under the heading “Underwriting,” the information in the first
paragraph under the heading “Underwriting—Commissions and Discounts” and the
information in the first and second paragraphs under the heading
“Underwriting—Short Positions,” in each case contained in the Prospectus.

 

(b)                                 Each Underwriter will, severally and not
jointly, indemnify and hold harmless each of the Issuers, each Guarantor, and
each person, if any, who controls any of the Issuers or any Guarantor within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act and their
respective officers, directors, employees, affiliates and selling agents against
any losses, claims, damages or liabilities to which any Issuer, any Guarantor or
any such officer, director, employee, affiliate, selling agent or controlling
person may become subject, under the Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in

 

19

--------------------------------------------------------------------------------


 

respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement
(including any information deemed to be a part thereof pursuant to Rule 430B),
any Preliminary Prospectus, the Pricing Prospectus or the Prospectus, or any
amendment or supplement thereto, or any Issuer Free Writing Prospectus, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading (in the case of the Preliminary Prospectus, the Pricing
Prospectus, or the Prospectus, or any amendment or supplement thereto, or any
Issuer Free Writing Prospectus, in the light of the circumstances under which
they were made), in each case to the extent, but only to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission
related to such Underwriter and was made in the Registration Statement
(including any information deemed to be a part thereof pursuant to Rule 430B),
any Preliminary Prospectus, the Pricing Prospectus or the Prospectus, or any
such amendment or supplement thereto, or any Issuer Free Writing Prospectus, in
reliance upon and in conformity with written information furnished to the
Issuers by such Underwriter through the Representative expressly for use
therein, which, for purposes of this Agreement, consists only of the information
listed above in Section 8(a); and will reimburse any Issuer and any Guarantor,
and any such officer, director, employee, affiliate, selling agent or
controlling person for any legal  or other expenses reasonably incurred by any
Issuer, any Guarantor, or such officer, director, employee, affiliate, selling
agent or controlling person in connection with investigating or defending any
such action or claim as such expenses are incurred.

 

(c)                                  Promptly after receipt by an indemnified
party under subsection (a) or (b) above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party hereunder except to the extent the
indemnifying party has been materially prejudiced by such failure, and the
failure to notify the indemnifying party shall not relieve it from any liability
which it may have to any indemnified party other than under Sections 8(a) and
8(b) hereof.  In case any such action shall be brought against any indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate therein and, to the
extent that it shall wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party) and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation, provided, however, if the defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that a conflict may arise between the positions
of the indemnifying party and the indemnified party in conducting the defense of
any such action or that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified

 

20

--------------------------------------------------------------------------------


 

party or parties.  It is understood that the indemnifying party or parties shall
not, in connection with any one action or proceeding or separate but
substantially similar actions or proceedings arising out of the same general
allegations be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all indemnified parties (except to the extent that
local counsel (in addition to any regular counsel) is required to effectively
defend against any such action or proceeding).  Notwithstanding anything
contained herein to the contrary, if indemnity may be sought pursuant to
Section 8(f) hereof in respect of such action or proceeding, then in addition to
such separate firm for the indemnified parties, the indemnifying party shall be
liable for the reasonable fees and expenses of not more than one separate firm
(in addition to any local counsel) for Goldman Sachs in its capacity as a
“qualified independent underwriter” and all persons, if any, who control Goldman
Sachs within the meaning of either Section 15 of the Act or Section 20 of the
Exchange Act and each affiliate of Goldman Sachs. No indemnifying party shall,
without the written consent of the indemnified party, effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any indemnified party.

 

(d)                                 If the indemnification provided for in this
Section 8 is unavailable to or insufficient to hold harmless an indemnified
party under subsection (a) or (b) above in respect of any losses, claims,
damages or liabilities (or actions in respect thereof) referred to therein, then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Issuers and the Guarantors on the one hand and
the Underwriters on the other from the offering of the Securities.  If, however,
the allocation provided by the immediately preceding sentence is not permitted
by applicable law or if the indemnified party failed to give the notice required
under subsection (c) above, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Issuers and the Guarantors on the one hand and the Underwriters on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations.  The relative benefits received
by the Issuers and the Guarantors on the one hand and the Underwriters on the
other shall be deemed to be in the same respective proportion as the total net
proceeds from the offering (before deducting expenses) received by the Issuers
and the total underwriting discounts and commissions received by the
Underwriters bear to the aggregate offering price of the Securities, in each
case as set forth in the table on the cover page of the Prospectus.  The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Issuers and the Guarantors on the one hand or the Underwriters on the other and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  Each of the Issuers, the
Guarantors and the Underwriters agree that it would not be just and equitable if
contribution pursuant to this subsection (d) were determined

 

21

--------------------------------------------------------------------------------


 

by pro rata allocation (even if the Underwriters were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to above in this subsection (d).  The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim.  Notwithstanding the provisions of this
subsection (d), no Underwriter shall be required to contribute any amount in
excess of the discounts and commissions received by such Underwriter in
connection with the Securities underwritten by it and distributed to the
public.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.  The Underwriters’
obligations in this subsection (d) to contribute are several in proportion to
their respective underwriting obligations set forth in Schedule I hereto and not
joint.

 

(e)                                  The obligations of the Issuers and the
Guarantors under this Section 8 shall be in addition to any liability which the
respective Issuers and Guarantors may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls any Underwriter
within the meaning of the Act and Exchange Act and each broker-dealer affiliate
of any Underwriter; and the obligations of the Underwriters under this Section 8
shall be in addition to any liability which the respective Underwriters may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Issuers and the Guarantors and to each person, if
any, who controls any of the Issuers or Guarantors within the meaning of the Act
or the Exchange Act.

 

(f)                                   Each of the Issuers and Guarantors,
jointly and severally,  also agrees to indemnify and hold harmless Goldman Sachs
and each person, if any, who controls Goldman Sachs within the meaning of either
Section 15 of the Act, or Section 20 of the Exchange Act and each affiliate of
Goldman Sachs, from and against any and all losses, claims, damages, liabilities
and judgments incurred as a result of Goldman Sachs’ participation as a
“qualified independent underwriter” within the meaning of Rule 5121 of FINRA in
connection with the offering of the Securities, except for any losses, claims,
damages, liabilities, and judgments resulting from Goldman Sachs’ or such
controlling person’s or affiliate’s, willful misconduct. Each of the Issuers and
Guarantors and the Underwriters agree that Goldman Sachs will not receive any
additional benefits hereunder for serving as a “qualified independent
underwriter” in connection with the offering and sale of the Securities.

 

9.

 

(a)                                 If any Underwriter shall default in its
obligation to purchase the Securities which it has agreed to purchase hereunder
on the Closing Date, the Representative may in its discretion arrange for the
Representative or another party or other parties to purchase such Securities on
the terms contained herein.  If within thirty-six hours after such default by
any Underwriter, the Representative does not arrange for the purchase of such
Securities, then the Issuers and the Guarantors shall be entitled to a further
period of thirty-six hours within which to procure another party or other
parties satisfactory to the Representative to purchase such Securities on such
terms.  In the event that, within the respective prescribed periods, the

 

22

--------------------------------------------------------------------------------


 

Representative notifies the Issuers and the Guarantors that the Representative
has so arranged for the purchase of such Securities, or the Issuers notify the
Representative that it has so arranged for the purchase of such Securities, the
Representative or the Issuers shall have the right to postpone such Closing Date
for a period of not more than seven days, in order to effect whatever changes
may thereby be made necessary in the Registration Statement or the Prospectus,
or in any other documents or arrangements, and the Issuers agree to file
promptly any amendments or supplements to the Registration Statement or the
Prospectus which in the Representative’s opinion may thereby be made necessary.
The term “Underwriter” as used in this Agreement shall include any person
substituted under this Section 9(a) with like effect as if such person had
originally been a party to this Agreement with respect to such Securities.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Underwriter or Underwriters
by the Representative and the Issuers and the Guarantors as provided in
subsection (a) above, the aggregate principal amount of Securities which remains
unpurchased does not exceed one-tenth of the aggregate principal amount of all
the Securities to be purchased on the Closing Date, then the Issuers shall have
the right to require each non-defaulting Underwriter to purchase the principal
amount of Securities which such defaulting Underwriter agreed to purchase
hereunder on the Closing Date and, in addition, to require each non-defaulting
Underwriter to purchase its pro rata share (based on the number of Securities
which such Underwriter agreed to purchase hereunder) of the Securities of such
defaulting Underwriter or Underwriters for which such arrangements have not been
made; but nothing herein shall relieve a defaulting Underwriter from liability
for its default.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Securities of a defaulting Underwriter or Underwriters
by the Representative and the Issuers and Guarantors as provided in subsection
(a) above, the aggregate number of such Securities which remains unpurchased
exceeds one-tenth of the aggregate number of all the Securities to be purchased
on the Closing Date, or if the Issuers shall not exercise the right described in
subsection (b) above to require non-defaulting Underwriters to purchase
Securities of a defaulting Underwriter or Underwriters, then this Agreement
shall thereupon terminate, without liability on the part of any non-defaulting
Underwriter or the Issuers and Guarantors, except for the expenses to be borne
by the Issuers and the Guarantors and the Underwriters as provided in Section 5
hereof and the indemnity and contribution agreements in Section 8 hereof; but
nothing herein shall relieve a defaulting Underwriter from liability for its
default.

 

10.                               This Agreement may not be amended or modified
unless in writing by all of the parties hereto, and no condition herein (express
or implied) may be waived unless waived in writing by each party whom the
condition is meant to benefit.

 

11.                               The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof.  If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

 

12.                               The respective indemnities, agreements,
representations, warranties and other statements of the Issuers, the Guarantors,
and the several Underwriters, as set forth in this

 

23

--------------------------------------------------------------------------------


 

Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Underwriter or any controlling person of any Underwriter, or the Issuers,
or any of the Guarantors, or any officer or director or controlling person of
the Issuers or Guarantors, and shall survive delivery of and payment for the
Securities.

 

13.                               Any action by the Underwriters hereunder may
be taken by the Representative on behalf of the Underwriters, and any such
action taken by the Representative shall be binding upon the Underwriters.

 

14.                                     All statements, requests, notices and
agreements hereunder shall be in writing, and if to the Underwriters shall be
delivered or sent by mail, telex or facsimile transmission to Merrill Lynch,
Pierce, Fenner & Smith Incorporated, 50 Rockefeller Plaza, New York, NY 10020,
Facsimile: (917) 267-7085, Attention: HY Legal Department with a copy to: Fried,
Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York, NY 10004,
Facsimile: (212) 859-4000, Attention: Valerie Ford Jacob, Esq. and Michael A.
Levitt, Esq.; and if to the Issuers or the Guarantors shall be delivered or sent
by mail, telex or facsimile transmission to the address of the Issuers set forth
in the Registration Statement, Attention: Matthew Haltom, Vice President,
Assistant Secretary and Deputy General Counsel, with a copy (which shall not
constitute notice) to Alston & Bird LLP, One Atlanta Center, 1201 West Peachtree
Street, Atlanta Georgia, 30309-3424, Attn: Scott Ortwein and Kyle Healy;
provided, however, that any notice to an Underwriter pursuant to
Section 8(c) hereof shall be delivered or sent by mail, telex or facsimile
transmission to such Underwriter at its address set forth in its Underwriter’s
Questionnaire, or telex constituting such Questionnaire, which address will be
supplied to the Issuers or the Guarantors by the Representative upon request. 
Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.  Any party hereto may change the address or facsimile number
for receipt of communications by giving written notice to the others.

 

15.                               This Agreement shall be binding upon, and
inure solely to the benefit of, the Underwriters, the Issuers and the Guarantors
and, to the extent provided in Sections 7 and 8 hereof, the officers and
directors of the Issuers and the Guarantors and each person who controls any
Issuer, any Guarantor or any of the Underwriters, and their respective officers,
directors, employees, affiliates, selling agents, heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement.  No purchaser of any of the
Securities from any Underwriter shall be deemed a successor or assign by reason
merely of such purchase.

 

16.                               Time shall be of the essence of this
Agreement.  As used herein, the term “business day” shall mean any day when the
Commission’s office in Washington, D.C. is open for business.

 

17.                               Each of the Issuers and the Guarantors
acknowledges and agrees that (i) the purchase and sale of the Securities
pursuant to this Agreement is an arm’s-length commercial transaction between the
Issuers and the Guarantors, on the one hand, and the several Underwriters, on
the other, (ii) in connection therewith and with the process leading to such
transaction, each Underwriter is acting solely as a principal and not the agent
or fiduciary of the Issuers and the Guarantors, (iii) no Underwriter has assumed
an advisory or fiduciary

 

24

--------------------------------------------------------------------------------


 

responsibility in favor of the Issuers or the Guarantors with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether such Underwriter has advised or is currently advising the Issuers or the
Guarantors on other matters) or any other obligation to the Issuers or the
Guarantors except the obligations expressly set forth in this Agreement and
(iv) the Issuers and the Guarantors have consulted their own legal and financial
advisors to the extent they deemed appropriate.  Each of the Issuers and the
Guarantors agrees that it will not claim that the Underwriters, or any of them,
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Issuers or the Guarantors, in connection with such
transaction or the process leading thereto.

 

18.                               The Issuers and the Guarantors acknowledge
that each Underwriter is a full service securities firm and as such from time to
time, subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short positions in debt
or equity securities of the companies which may be the subject of the
transactions contemplated by this Agreement.

 

19.                               In accordance with the requirements of the USA
PATRIOT Act (Title III of Public Law 107-56 (signed into law October 26, 2001)),
each Underwriter is required to obtain, verify and record information that
identifies its clients, including the Issuers, which information may include the
name and address of their respective clients, as well as other information that
will allow each Underwriter to properly identify its respective clients.

 

20.                               This Agreement supersedes all prior agreements
and understandings (whether written or oral) between the Issuers, the Guarantors
and the Underwriters, or any of them, with respect to the subject matter hereof.

 

21.                               This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

22.                               Each of the Issuers, the Guarantors and the
Underwriters hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

23.                               This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument.  Delivery of an executed counterpart of a signature
page to this Agreement by telecopier, facsimile or other electronic transmission
(i.e., a “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart thereof.  The section headings herein are for the convenience of the
parties only and shall not affect the construction or interpretation of this
Agreement.

 

[Signature Pages Follow]

 

25

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by the
Representative, on behalf of each of the Underwriters, this Agreement and such
acceptance hereof shall constitute a binding agreement between each of the
Underwriters, each of the Issuers and each of the Guarantors. It is understood
that acceptance of this Agreement by the Representative on behalf of each of the
Underwriters is pursuant to the authority set forth in a form of Agreement among
Underwriters, the form of which shall be submitted to the Issuers and the
Guarantors for examination upon request, but without warranty on the
Representative’s part as to the authority of the signers thereof.

 

 

 

Very truly yours,

 

 

 

SALLY HOLDINGS LLC

 

 

 

 

 

/s/ Mark J. Flaherty

 

Name:

Mark J. Flaherty

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

SALLY CAPITAL INC.

 

 

 

 

 

/s/ Mark J. Flaherty

 

Name:

Mark J. Flaherty

 

Title:

Senior Vice President and Chief Financial Officer

 

26

--------------------------------------------------------------------------------


 

 

ARMSTRONG McCALL HOLDINGS, INC.

BRENTWOOD BEAUTY LABORATORIES
INTERNATIONAL, INC.

BEYOND THE ZONE, INC.

SALLY INVESTMENT HOLDINGS LLC

ARMSTRONG MCCALL HOLDINGS, L.L.C.

ARMSTRONG MCCALL MANAGEMENT, L.C.

BEAUTY HOLDINGS LLC

SALLY BEAUTY INTERNATIONAL FINANCE LLC

DIORAMA SERVICES COMPANY, LLC

SALLY BEAUTY DISTRIBUTION LLC

BEAUTY SYSTEMS GROUP LLC

SALLY BEAUTY SUPPLY LLC

ARMSTRONG MCCALL, L.P.

COLORESSE, INC.

ENERGY OF BEAUTY, INC.

ESTHETICIAN SERVICES, INC.

FOR PERMS ONLY, INC.

HIGH INTENSITY PRODUCTS, INC.

ION PROFESSIONAL PRODUCTS, INC.

LAND OF DREAMS, INC.

MIRACLE LANE, INC.

VENIQUE, INC.

NAIL LIFE, INC.

NEW IMAGE PROFESSIONAL PRODUCTS, INC.

PROCARE LABORATORIES, INC.

SALLY BEAUTY DISTRIBUTION OF OHIO, INC.

SATIN STRANDS, INC.

SEXY U PRODUCTS, INC.

SILK ELEMENTS, INC.

TANWISE, INC.

SOREN ENTERPRISES, INC.

POWER IQ, INC.

DESIGN LENGTHS, INC.

FEMME COUTURE INTERNATIONAL, INC.

GENERIC VALUE PRODUCTS, INC.

INNOVATIONS — SUCCESSFUL SALON SERVICES

ARNOLDS, INC.

NEKA SALON SUPPLY, INC.

AERIAL COMPANY, INC.

 

 

As Guarantors

 

 

 

By:

/s/ Mark J. Flaherty

 

 

 

Name: Mark J. Flaherty

 

 

 

Senior Vice President and Chief Financial Officer

 

27

--------------------------------------------------------------------------------


 

 

SALLY BEAUTY HOLDINGS, INC.

 

 

 

 

As Guarantor

 

 

 

 

By:

/s/ Gary G. Winterhalter

 

 

 

Name: Gary G. Winterhalter

 

 

 

President and Chief Executive Officer

 

 

SALON SUCCESS INTERNATIONAL, LLC

 

 

 

As Guarantor

 

 

 

 

By:

/s/ Gary G. Winterhalter

 

 

 

Name: Gary G. Winterhalter

 

 

 

Manager

 

28

--------------------------------------------------------------------------------


 

The foregoing Underwriting Agreement is hereby confirmed and accepted by the
Underwriters as of the date first above written:

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

 

As Representative of the several underwriters named in Schedule I hereto

 

 

By:

/s/ Adam Cady

 

 

Adam Cady

 

 

Managing Director

 

 

 

 

29

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Name of Underwriter

 

Aggregate Principal
Amount of Securities to be
Purchased

 

 

 

 

 

Merrill Lynch, Pierce, Fenner & Smith
Incorporated

 

$

50,000,000

 

J.P. Morgan Securities LLC

 

35,000,000

 

Wells Fargo Securities, LLC

 

35,000,000

 

Credit Suisse Securities (USA) LLC

 

20,000,000

 

Deutsche Bank Securities Inc.

 

20,000,000

 

Goldman, Sachs & Co.

 

20,000,000

 

RBC Capital Markets, LLC

 

20,000,000

 

Total:

 

$

200,000,000

 

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE II(a)

 

Issuer Free Writing Prospectuses Included in the Pricing Disclosure Package:
Final Term Sheet

 

Other Information Included in the Pricing Disclosure Package: None.

 

II(a)-1

--------------------------------------------------------------------------------


 

SCHEDULE II(b)

 

Issuer Free Writing Prospectuses not included in the Pricing Disclosure Package:

 

1.              The electronic road show made available in connection with the
offering.

 

II(b)-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Subsidiary (Jurisdiction)

 

Sally Holdings LLC (Delaware)

Beauty Systems Group LLC (Delaware)

Armstrong McCall Holdings, Inc. (Texas)

Arnolds, Inc. (Arkansas)

Armstrong McCall Holdings, L.L.C. (Delaware)

Armstrong McCall Management, L.C. (Texas)

Armstrong McCall, L.P. (Texas)

Innovations-Successful Salon Services (California)

Procare Laboratories, Inc. (Delaware)

Neka Salon Supply, Inc. (New Hampshire)

Salon Success International, LLC (Florida)

Aerial Company, Inc. (Wisconsin) (1)

My Best Friend’s Hair, LLC (Indiana)

Sally Beauty Supply LLC (Delaware)

Diorama Services Company, LLC (Delaware)

Sally Capital Inc. (Delaware)

Sally Beauty Distribution LLC (Delaware)

Sally Beauty International Finance LLC (Delaware)

Beauty Holding LLC (Delaware)

Beyond the Zone, Inc. (Delaware)

Silk Elements, Inc. (Delaware)

High Intensity Products, Inc. (Delaware)

Nail Life, Inc. (Delaware)

Sexy U Products, Inc. (Delaware)

For Perms Only, Inc. (Delaware)

Energy of Beauty, Inc. (Delaware)

Miracle Lane, Inc. (Delaware)

Tanwise, Inc. (Delaware)

Satin Strands, Inc. (Delaware)

Brentwood Beauty Laboratories International, Inc. (Texas)

Ion Professional Products, Inc. (Delaware)

New Image Professional Products, Inc. (Delaware)

Esthetician Services Inc. (Delaware)

Femme Couture International, Inc. (Delaware)

Generic Value Products, Inc. (Delaware)

Venique, Inc. (Delaware)

Land of Dreams, Inc. (Delaware)

Coloresse, Inc. (Delaware)

Design Lengths, Inc. (Delaware)

Power IQ, Inc. (Delaware)

Soren Enterprises, Inc. (Delaware)

 

III-1

--------------------------------------------------------------------------------


 

Sally Beauty Distribution of Ohio, Inc. (Delaware)

Sally Beauty International, Inc. (Delaware)

Sally Beauty Supply BV (Netherlands)

Pro-Duo Deutschland GmbH (Germany)

Sally Beauty Canada Holdings LLC (Delaware)

SBCBSG Company de Mexico, S. de R.L. de C.V. (Mexico)

SBIFCO Company de Mexico, S.A. de C.V. (Mexico)

Sally Beauty International Holdings, C.V. (Netherlands)

Sally International Holdings LLC (Delaware)

Sally Beauty Holdings LP (Bermuda)

Sally EURO Holdings LLC (Delaware)

Sally CAD Holdings LLC (Delaware)

Sally GBP Holdings LLC (Delaware)

Gen X Beauty LLC (Delaware)

Sally Beauty Worldwide Holdings BV (Netherlands)

SBH Finance B.V. (Netherlands)

Sally Beauty de Puerto Rico, Inc. (Puerto Rico)

Sally Beauty Netherlands BV (Netherlands)

Sally Salon Services (Ireland) Ltd (Ireland)

Sally Beauty Colombia S.A.S. (Colombia)

Pro-Duo Spain SL (Spain)

Salon del Exito, S.L. (Spain)

Sally UK Holdings Limited (England)

BSG Canada Holdings Company (Nova Scotia)

Beauty Systems Group (Canada), Inc. (New Brunswick)

Sally Salon Services Ltd (England)

MHR Limited (England)

Sally Chile Holding SpA (Chile)

Sally Peru Holdings S.A.C. (Peru)

Sinelco Group BVBA (Belgium)

Sinelco International BVBA (Belgium)

Sinelco Italiana SRL (Italy)

Sinelco France SAS (France)

Salon Services (Hair and Beauty Supplies) Ltd (Scotland)

Salon Services Franchising Ltd (Scotland)

Salon Success Limited (England)

Ogee Limited (England)

Pro-Duo NV (Belgium)

Pro-Duo France SAS (France)

Vigox BVBA (Belgium)

Montane Importaciones, S.L. (Spain)

Pro-Duo Nederland BV (Netherlands)

Wacos NV (Belgium)

Ainat Lilibeth, S.L. (Spain)

Kapperscentrale Bauwens N.V. (Belgium)

Sally Chile Global Holdings SpA (Chile)

 

III-2

--------------------------------------------------------------------------------


 

Sally Chile Worldwide Holdings SpA (Chile)

Sally Beauty Brasil Participacoes LTDA. (Brazil)

 

III-3

--------------------------------------------------------------------------------